Per Curiam.
Following plea negotiations, defendant entered a plea of guilty to a charge of assault with intent to commit sexual penetration, contrary to MCL 750.520g(l); MSA 28.788(7)(1). Following sentence, this appeal follows as of right.
Citing People v Fountain, 407 Mich 96; 282 NW2d 168 (1979), defendant urges reversal. He alleges that since part of the plea bargain involved the prosecutor’s promise to foresake habitual offender proceedings, his plea was the product of an illusory bargain. We reject his argument for the reasons set forth in People v Hutcherson, 96 Mich App 365; 292 NW2d 466 (1980).
Affirmed.